208 F.2d 844
93 U.S.App.D.C. 215
GEORGE,v.HUMPHREY, Secretary of Treasury et al.
No. 11813.
United States Court of AppealsDistrict of Columbia Circuit.
Argued Nov. 10, 1953.Decided Dec. 10, 1953.

Mr. James Craig Peacock, Washington, D.C., with whom Messrs. John H. Myers and Martin W. Meyer, Washington, D.C., were on the brief, for appellant.
Mr. Ralph A. Barney, Atty., Dept. of Justice, Oklahoma City, Okl., for appellees.
Before EDGERTON, CLARK and WILBUR K. MILLER, Circuit Judges.
PER CURIAM.


1
Appellant, a member of the Angoon unit of Duk-la-wedi Indians in Alaska, filed a complaint on behalf of all the unit to recover money 'received by the United States from the sale of timber . . . which receipts, in accordance with (a Joint Resolution of August 8, 1947, 61 Stat. 920) either are or should be maintained in a special account in the Treasury until the rights to the timber are finally determined.'  The complaint alleges that the Angoon Indians owned the timberland and the timber.  The District Court rightly dismissed the complaint as being in effect a suit against the United States.  The United States has not consented to be sued on such a claim in the District Court.


2
Affirmed.